Title: To Alexander Hamilton from James McHenry, 29 October 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department Trenton 29. October 1799—
          
          I have received your letter of the 27 instant.
          The letter to Captain Elliott therein contained has been forwarded—Your letter to the commanding Officer at Fort Mifflin enclosed in yours of the 25 instant has not been sent—I enclose you a letter of appointment for Charles Leonard as a Second Lieutenant in the 14. Regiment which you will be pleased to forward.
          I am Sir with great respect Your obedient servant
          
            James McHenry
          
          Major General Hamilton.
        